Exhibit 10.5
(IFCI LOGO) [w79432w7943203.gif]
16 July 2010
Lawrence Pemble
Chief Financial Officer
Chindex International, Inc
4340 East West Highway, Suite 1100
Bethesda, Maryland 20814
By Facsimile: 301 215 7719
Chindex International– IFC Investment #26133: Amendatory Letter No.3
Dear Mr. Pemble,
1. References made to the Loan Agreement dated December 10, 2007 (the “Loan
Agreement”), by and among Chindex International, Inc. (the “Company”) and
International Finance Corporation (“IFC”). Capitalized terms are not defined in
this Amendatory Letter and shall have the same meanings accorded to them in the
Loan Agreement.
2. IFC hereby agrees to extend the deadline for first Disbursement referred to
in Section 2.12 (a) (i) of the Loan Agreement until October 1, 2010 and to amend
the loan Agreement as set forth below.
3. Section 2.12 (a) (i) is hereby amended as follows:
     2.12 (a) (i) if the first Disbursement to such Onshore Borrower has not
been made by October 1, 2010, or such other later date as the parties agree;
4. Please acknowledge your agreement and acceptance of the foregoing by
countersigning the enclosed duplicates of this Amendatory Letter in the space
provided below and returning two (2) executed originals to IFC.
Yours sincerely,
-s- Colin J. Warren [w79432w7943206.gif]
Colin J. Warren
Senior Manager
Asia Portfolio – Manufacturing, Agribusiness, Health & Education

         
Agreed:
  /s/ Lawrence Pemble    
Name:
  Lawrence Pemble    
Date:
  7/14/10    

 